NUMBER 13-21-00452-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                       IN RE REYNALDO GONZALEZ JR.


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

       On December 17, 2021, relator Reynaldo Gonzalez Jr. filed an emergency petition

for writ of mandamus through which he asserts that Morgan Graham, County Chair of the

Cameron County Republican Party, erred in rejecting relator’s application for a place on

the 2022 Republican Primary Ballot. Relator requests emergency consideration of this

mandamus prior to January 8, 2022, in order to preserve his rights given the temporal

constraints of the election process.

       The Court, having examined and fully considered relator’s request for emergency

consideration, is of the opinion that it should be granted. Accordingly, we grant relator’s
request for emergency relief, and we will consider this matter on expedient terms.

       The Court requests that the real party in interest, Graham, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of the business day on December 30, 2021.

See TEX. R. APP. P. 52.2, 52.4, 52.8.


                                                                       PER CURIAM


Delivered and filed on the
17th day of December, 2021.




                                             2